DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama US 20040192190 A1 in view of Flynn US 20120075041 A1.
           As per claim 1, Motoyama teaches a low noise block down converter for receiving satellite broadcasting (see figs.1-7), comprising: an input terminal (see figs.1 or 4 element 3 or 202 and para [0063] for…. LNB (low noise block) 1 includes a feed horn 2 receiving a broadcast signal transmitted from a satellite  or [0096] for…..Referring to FIG. 4, LNB 200 includes a feed horn 202 receiving a signal from a satellite, an LNA); a low noise amplifying unit including one or more low noise amplifiers configured to amplify a signal received from the input terminal (see figs.1 or 4  element 5 or 205 and para [0063] for… an LNA 5 low noise amplifying the signal received from antenna probe 3 or para [0096] for… an LNA 205V amplifying a V polarized wave signal 
received by feed horn 202), and a waveguide band pass filter configured to pass a frequency band being higher or lower than a frequency band of a predetermined terrestrial transmission signal among satellite broadcasting frequency bands of signals amplified by the one or more low noise amplifiers (see figs.1 or 4 element 10 or 210 and para [0096] for…. a bandpass filter 210V removing an image signal from an output of LNA 205V. Examiner Note; the filter is receiving amplified polarized wave therefore waveguide band pass filter is taught by Motoyama); and a mixer (see figs.1 or 4 element 11 or 211) configured to convert signal output from the low noise amplifying unit into an intermediate frequency signal by mixing the signal output from the low noise amplifying unit with a local oscillation signal (see figs.1 or 4 element 13 or 213 and para [0096] for…. a local oscillator 213, a mixer circuit 211V mixing a 
local oscillation signal output by local oscillator 213 with an output of 
bandpass filter 210V, an intermediate frequency amplifier 215V amplifying an IF signal of an intermediate frequency band output from mixer circuit 211V).  

          Flynn teaches   a built-in cavity waveguide band pass filter (see fig.2 element 14 and abstract and para for ….The filter is cast into the waveguide wall at the same time as the waveguide is manufactured providing a waveguide filter with a consistent filtering performance and para [0011] for… filter means cast into said waveguide wall for rejecting selected frequencies in a transmit band and para [0033] for… Waveguide wall 10a is cast with a cuboid-shaped 
waveguide filter 14 which extends partway across the waveguide interior 13).
        In view of the above, having the system of Motoyama and given the well-established teaching of Flynn, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Flynn into Motoyama so as to be cast in a different size to reject a desired range of frequencies, as taught by Flynn (see para [0037]).
        As per claims 2 and 11, Motoyama and Flynn in combination would teach wherein the mixer is an active mixer (see Motoyama fig.1 element 11) configured to amplify one or more of the signal output from the low noise amplifying unit and the intermediate frequency signal so as to be cast in a different size to reject a desired range of frequencies, as taught by Flynn (see para [0037]).
     As per claims 5 and 14, Motoyama and Flynn in combination would teach, further comprising an intermediate frequency amplifying unit including an  The output of mixer circuit 11 is amplified in an intermediate frequency amplifier 15), and a low pass filter (see Motoyama fig.1 element 17 or 31 or 32. Examiner note: lowpass filter is well known in the art to be composed of inductor or capacitor) configured to remove a frequency band corresponding to the frequency band of the predetermined terrestrial transmission signal among signals output from the intermediate frequency amplifier so as to be cast in a different size to reject a desired range of frequencies, as taught by Flynn (see para [0037]) and further providing noise elimination, as taught by Motoyama (see para [0065]).
     As per claims 6 and 15, Motoyama and Flynn in combination would teach, further comprising a local oscillation circuit unit including a PLL module (see Motoyama fig.3 and para [0091]…. Power supply circuit 136 further includes a multi-output voltage regulator 142 receiving DC voltage VS2 from local oscillator circuit 113) configured to generate a signal including a predetermined local oscillation frequency and a local oscillation amplifier configured to amplify a signal generated by the PLL module, and configured to output the local oscillation 17YPF202010-0030 signal so as to be cast in a different size to reject a desired range of frequencies, as taught by Flynn (see para [0037]) and to further apply the stabilized voltage to LNA105, as taught by Motoyama (see para [0091]).
     As per claims 7 and 16, Motoyama and Flynn in combination would teach, further comprising a circuit board (see Flynn para [0011] for….a waveguide housing having a waveguide wall for receiving electromagnetic radiation, the waveguide housing having a probe aperture receiving at least one probe for coupling the electromagnetic signal in the waveguide to an electrical signal in a circuit board ) including a mounting surface on which the one or more low noise amplifiers and the mixer are mounted and a concave part providing a space in which the built-in cavity waveguide band pass filter (see Flynn para [0033] for… Waveguide wall 10a is cast with a cuboid-shaped waveguide filter 14 which extends partway across the waveguide interior 13) is directly fixed to a housing so as to be cast in a different size to reject a desired range of frequencies, as taught by Flynn (see para [0037]).
     As per claims 8 and 17, Motoyama and Flynn in combination would teach, wherein the housing (see Flynn para [0011] for….a waveguide housing having a waveguide wall for receiving electromagnetic radiation, the waveguide housing having a probe aperture receiving at least one probe for coupling the electromagnetic signal in the waveguide to an electrical signal in a circuit board ) comprises a part fixing unit including a bottom plate to which the circuit board and the built-in cavity waveguide band pass filter are fixed so as to be cast in a different size to reject a desired range of frequencies, as taught by Flynn (see para [0037]).
     As per claims 9 and 18, Motoyama and Flynn in combination would teach, wherein the built-in cavity waveguide band pass filter comprises a body part including one or more cavities forming a waveguide, and a cover part configured 
            As per claim 10, Motoyama teaches an antenna apparatus comprising: a reflector configured to concentrate radio waves through reflection (see fig.19 element 801 and para [0005] for…Antenna 801 is provided with an LNB 802.  LNB 802 frequency-converts weak radio waves. Examiner note: Dish shaped antenna which is well known in the art to function as a reflector); a feed horn configured to receive the radio waves concentrated by the reflector (see para [0096] for…..Referring to FIG. 4, LNB 200 includes a feed horn 202 receiving a signal from a satellite, an LNA); and a low noise block down converter for receiving satellite broadcasting, comprising: an input terminal (see figs.1 or 4 element 3 or 202 and para [0063] for…. LNB (low noise block) 1 includes a feed horn 2 receiving a broadcast signal transmitted from a satellite  or [0096] for…..Referring to FIG. 4, LNB 200 includes a feed horn 202 receiving a signal from a satellite, an LNA); a low noise amplifying unit including one or more low noise amplifiers configured to amplify a signal received from the input terminal (see figs.1 or 4  element 5 or 205 and para [0063] for… an LNA 5 low noise amplifying the signal received from antenna probe 3 or para [0096] for… an LNA 205V amplifying a V polarized wave signal received by feed horn 202), and a waveguide band pass filter configured to pass a frequency band being higher or lower than a frequency band of a predetermined terrestrial transmission signal among satellite broadcasting frequency bands of signals a bandpass filter 210V removing an image signal from an output of LNA 205V. Examiner Note; the filter is receiving amplified polarized wave therefore waveguide band pass filter is taught by Motoyama); and a mixer configured to convert signal output from the low noise amplifying unit into an intermediate frequency signal by mixing the signal output from the low noise amplifying unit with a local oscillation signal (see figs.1 or 4 element 13 or 213 and para [0096] for…. a local oscillator 213, a mixer circuit 211V mixing a 
local oscillation signal output by local oscillator 213 with an output of 
bandpass filter 210V, an intermediate frequency amplifier 215V amplifying an IF signal of an intermediate frequency band output from mixer circuit 211V).  
           However Motoyama does not explicitly teach a built-in cavity waveguide band pass filter.
          Flynn teaches a built-in cavity waveguide band pass filter (see fig.2 element 14 and abstract and para for ….The filter is cast into the waveguide wall at the same time as the waveguide is manufactured providing a waveguide filter with a consistent filtering performance and para [0011] for… filter means cast into said waveguide wall for rejecting selected frequencies in a transmit band and para [0033] for… Waveguide wall 10a is cast with a cuboid-shaped 
waveguide filter 14 which extends partway across the waveguide interior 13).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama US 20040192190 A1 in view of Flynn US 20120075041 A1 and in further view of Hamzeh et al US 20190120969 A1.
As per claims 3 and 12 Motoyama and Flynn do not teach, wherein the predetermined terrestrial transmission signal is a 5G mobile communication signal.  
          Hamzeh et al teaches a terrestrial transmission signal using a 5G mobile communication signal (see [0085] for…. The present embodiments are further advantageously applicable to operation within other frequency bands, including extensions to 5G).
        In view of the above, having the system combination of Motoyama and Flynn and given the well-established teaching of Hamzeh, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Hamzeh into Motoyama and Flynn so the radio spectrum sharing could be controlled and/or managed by a central server using various sharing strategies to allow multiple radio transceivers to coexist with each other and other non-controlled services (FSS in this example) that receive noise floor protection and front end blocking protection, as taught by Hamzeh (see para [0085]).
          As per claims 4 and 13 Motoyama and Flynn do not teach, wherein the satellite broadcasting frequency bands include a C-band satellite broadcasting frequency band.  
                Hamzeh et al teaches a satellite broadcasting frequency bands include a C-band satellite broadcasting frequency band (see para [0142] for… For example, the principles of spectrum sharing in the C-band).
C-band and CBRS band could be applied to protection schemes in other bands, and particularly to the "6 GHz" bands, namely, the 5.925-6.425 GHz and the 6.425-7.125 GHz bands, which would be presently utilized for satellite uplinks, as taught by Hamzeh (see para [0142]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20120262333-$ or US-20090054007-$ or US-20070202920).did.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633